Citation Nr: 0918135	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD) and, if so, entitlement to service 
connection for PTSD.  

2.  Entitlement to service connection for early degenerative 
disease of the left knee as secondary to the service-
connected chondromalacia of the patella of the right knee.  

3.  Entitlement to service connection for a claimed heart 
condition, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to June 1969.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and March 2007 RO rating 
decisions.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2009.  

The Veteran had earlier testified before a Decision Review 
Officer (DRO) at the RO in May 2007.  

At the hearing, the Veteran submitted medical evidence with a 
waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of service connection for a claimed heart 
condition, to include as secondary to service-connected PTSD 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The evidence added since the February 1999 RO rating 
decision is neither cumulative nor redundant of evidence 
previously of record, does relate previously unestablished 
facts necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.  

3.  The currently demonstrated PTSD is shown as likely as not 
to be due to a verified stressor that happened during the 
Veteran's active duty in the Republic of Vietnam.  

4.  The currently demonstrated early degenerative changes of 
the left knee are shown as likely as not to have been caused 
by the service-connected chondromalacia of the patella of the 
right knee.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by early degenerative changes of the 
left knee is proximately due to or the result of the service-
connected chondromalacia of the patella of the right knee.  
38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

A.  Petition to Reopen 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted a claim of service connection for PTSD 
in July 1997.  The RO issued a rating decision in February 
1999 that denied service connection for PTSD; the Veteran did 
not file a timely Substantive Appeal.   

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran petitioned to reopen the claim of service 
connection for PTSD in August 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
consists of but is not limited to the Veteran's hearing 
testimony, VA treatment notes, U.S. Armed Services Center for 
Unit Records Research (CURR) report, and a buddy statement.  

The Board finds that this evidence is "new" in that it is 
not shown to be cumulative in nature or repetitive of 
information previously addressed by the RO.  It also is 
"material" in that it presents a new theory of entitlement 
in support of his claim.  

The Board also finds that the newly submitted evidence is 
material since he has now related stressor information and 
testified to the continuity of symptomatology and the 
manifestation of his psychiatric disorders.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for PTSD.  


B. Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

During the appeal, including at his February 2009 hearing, 
the Veteran has identified a few stressor events that he 
reported happening during his period of active service.  He 
testified that, during service, he was stationed with the 
394th Transportation Detachment supporting the 129th Assault 
Helicopter Company.  When first stationed in the Republic of 
Vietnam, his unit reportedly supported the 101st Airborne.  

The Veteran testified that in April, right after he arrived 
in Vietnam, his unit was attacked with small arms fire.  When 
he was on sand bag detail, his truck ran over children and 
just left them for dead and another soldier threw a sandbag 
at an old man on a bike.  He had increased fear when he was 
on assignment to reload the rockets for the gunships.  He 
also reported being attacked by someone in his unit, who was 
then transferred.  He felt that his in-service treatment for 
heart problems was an early symptom of his PTSD. 

The Board notes that the March 1998 and January 1999 VA 
examinations diagnosed chronic PTSD.  The March 1998 VA 
examiner diagnosed the Veteran with post-Vietnam PTSD.  The 
January 1999 examiner stated that the Veteran had been 
suffering from PTSD for some time but he just did not know 
how to get help.    

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The record in this case shows that the Veteran served in the 
Republic of Vietnam for almost 9 months.  Without more, this 
service alone is not sufficient to establish that a Veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, the RO had requested information from the U.S. 
Armed Services Center for Unit Records Research (CURR) in 
order to corroborate the claimed stressor events.  In 
November 1998 CURR submitted 1967-1968 unit histories for the 
129th Assault Helicopter company, an Operational Report-
Lessons Learned submitted by the 268th Aviation Battalion for 
the period ending June 31, 1967.  It was noted that the 
histories documented that the 394th Transportation 
Detachment, which was attached for 129th Assault Helicopter 
Company, the unit's mission, activities, areas of operation 
which included Qui Nhon, and the unit's involvement in combat 
operations.  A careful review of those records revealed that 
the Veteran's unit was not under attack in April 1967, as the 
Veteran asserted.  

In August 2007 CURR stated that history submitted by the 
129th Assault Helicopter Company, 10th Aviation Battalion for 
calendar year 1967 showed that the unit was located at An 
Son.  There was no mention of enemy activity in April 1967; 
however there was sniper fire in March 1967 and the 129th 
Assault Helicopter Company stated that the Republic of Korea 
Division Tactical Operations Center at An Sons was mortared 
on July 15, 1967.  

The Board notes that corroboration of every detail of a 
claimed stressor, including personal involvement, is not 
required; rather, a Veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

In March 2007, a buddy statement was received from an 
individual who reported serving with the Veteran when their 
unit was attacked in the beginning of April 1967.  He 
described the attack and their locations in the same manner 
as the Veteran had throughout the appeal. 

The Board finds that the "buddy statement" tends to 
corroborative the Veteran's statements as to the occurrence 
of the claimed stressors.  West (Carlton), supra.  The other 
evidence is in relative equipoise in showing that as likely 
as not the experienced an identified  stressor while serving 
in the Republic of Vietnam.  

The Board notes that for a stressor to be sufficient for 
PTSD, the stressor must meet two requirements: (1) a person 
must have been "exposed to a traumatic event" in which the 
person "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or threat to the physical integrity of self 
or others, and (2) "the person's response must have involved 
intense fear, helplessness, or horror."  Cohen v. Brown, 10 
Vet. App. 128, 141 (1997), quoting DSM-IV.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for PTSD is warranted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


C.  Service connection for early degenerative disease of the 
left knee  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran asserts that that his early degenerative changes 
of the left knee are the result of his service-connected 
chondromalacia of the patella of the right knee.  
 
At the Veteran's January 2007 VA examination, he reported 
that he messed up both of his knees in Vietnam and that he 
compensated with his left knee because of his right knee.  He 
had sharp pain with walking and kneeling, as well as 
crunching and grinding.  

The VA examiner diagnosed the Veteran with early degenerative 
joint disease of the left knee.  He opined that the left knee 
was not caused by his service-connected right knee because 
according to the Veteran's clinical reported history the left 
knee pain started at the same time as the right knee pain.  

In April 2007, a private physician stated the Veteran's left 
knee had taken most of his body weight since his in-service 
right knee injury.  He opined that there was a direct causal 
relationship between the Veteran's service-connected 
disability of right patellar chondromalacia and his current 
left knee changes.  He further stated that the medical 
evidence required was based on the logical progression of 
postural joint dysfunction resulting from the uneven gait 
that occurred as a result of the disabled right knee.  

The uneven gait, in turn, created the chronic pelvic 
distortion pattern in the pelvis and lumbosacral areas.  
This, in turn, led to the weight bearing shifting onto the 
left knee.  The evidence on x-rays and observed clinically as 
early degenerative disease, was secondary to service-
connected right knee disability.   

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

In addition, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991). 

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
degenerative disease of the left knee are as likely as not 
caused by the service-connected chondromalacia of the patella 
of the right knee.  

By extending the benefit of the doubt to the Veteran, service 
connection for degenerative changes of the left knee as 
secondary to his service-connected chondromalacia of the 
patella of the right knee is warranted.  



ORDER

New and material evidence to reopen the claim of service 
connection for PTSD has been received.  

Service connection for PTSD is granted.  

Service connection for degenerative disease of the left knee 
as secondary to his service-connected chondromalacia of the 
patella of the right knee is granted.   



REMAND

Throughout the pendency of the appeal, the Veteran asserts 
that his heart disease is directly related to his service and 
that is also secondary to his service-connected PTSD.  

In the recent case of Robinson v. Mansfield, 21 Vet. App. 545 
(2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 
307, 313 (2006), which held that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim."  Therefore, the Board will adjudicate the claim 
both on a direct service connection basis and as secondary 
service connection.  

The Veteran's service treatment records revealed that he was 
seen in September 1967 for chest pain.  The Board finds that 
the RO should arrange for the Veteran to have a VA 
examination to determine the nature and etiology of his heart 
disease, to include if it is at least likely as not caused or 
aggravated by the service-connected PTSD.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remaining claim on appeal.  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of his heart 
disorder.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current heart disability 
that is at least as likely as not related 
to his service; or if it is as at least 
likely as not caused or aggravated by the 
service-connected PTSD. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
remaining issue on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


